RESOLUCIÓN
Examinada la “Petición” para darse de baja del ejercicio de la abogacía y de la notaría presentada por la Leda. June I. Ortiz Terreforte el 8 de abril de 2003, así como la “Mo-ción en Contestación a Resolución” presentada por el Cole-gio de Abogados de Puerto Rico el 12 de mayo de 2003, se accede a lo solicitado efectivo inmediatamente. La peticio-naria deberá notificar a todos los clientes a quienes actual-mente representa de su renuncia al ejercicio de la abogacía. Además, deberá tomar las medidas correspondientes para devolver los expedientes de los casos activos a aquellas per-sonas que así lo soliciten.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribu*650nal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo